UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 8-K CURRENT REPORT Pursuant to Section 13or 15(d) of the Securities Exchange Act of 1934 Date of Report: (Date of earliest event reported) May 16, 2012 FROZEN FOOD EXPRESS INDUSTRIES, INC. (Exact Name of Registrant as Specifiedin its Charter) Texas (State or Other Jurisdiction of Incorporation) 1-10006 COMMISSION FILE NUMBER 75-1301831 (IRS Employer Identification No.) 1145 Empire Central Place Dallas, Texas75247-4305 (Address of Principal Executive Offices) (214) 630-8090 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:  Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.07. Submission of Matters to a Vote of Security Holders On May 16, 2012, Frozen Food Express Industries, Inc. (the “Company”) held its Annual Meeting of Stockholders. The matters listed below were submitted to a vote of the Company’s stockholders through the solicitation of proxies, and the proposals are described in detail in the Company’s Proxy Statement filed with the Securities and Exchange Commission on April 19, 2012. The results of the stockholder vote are as follows: Proposal 1 – Election of Class II Directors: Director Nominee For Withheld Broker Non-Votes Brian R. Blackmarr W. Mike Baggett John T. Hickerson Proposal 2 – Ratification of Grant Thornton LLP as the Company’s independent registered public accountants: The proposal was approved. For Against Abstain Proposal 3 – Approval for the advisory vote to approve executive compensation: Our stockholders approved, on an advisory basis, the compensation of the Named Executive Officers disclosed in the proxy statement. For Against Abstain Broker Non-Votes Item8.01. Other Events A meeting of the Registrant’s Board of Directors was reconvened after the adjournment of the Annual Meeting, at which time the Board of Directors took the following actions: Elected the persons named below to their indicated positions as Executive Officers of the Company. Each person named below was elected to serve until the 2013 annual meeting, or until their successor is named by the Board of Directors. No other aspect of any Executive Officer’s position with the Company has changed, including but not limited to compensation arrangements. -S. Russell Stubbs, President and Chief Executive Officer -John T. Hickerson, Executive Vice President and Chief Operating Officer -John R. McManama, Senior Vice President, Chief Financial Officer and Treasurer -Leonard W. Bartholomew, Corporate Secretary Elected the following positions place the holder thereof either in charge of a principal business unit, division or function or the person holding such offices performs policy-making functions: President and Chief Executive Officer Executive Vice President and Chief Operation Officer Senior Vice President and Chief Financial Officer Re-elected the following directors to the indicated committees for the ensuing year: Compensation Committee Brian Blackmarr, Chairman W. Mike Baggett Kevin K. Kilpatrick Audit Committee Jerry T. Armstrong, Chairman W. Mike Baggett Barrett D. Clark T. Michael O’Connor Nominating Committee W. Mike Baggett, Chairman Brian Blackmarr Barrett D. Clark SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FROZEN FOOD EXPRESS INDUSTRIES, INC. Dated: May 18, 2012 By: /s/ John McManama John McManama Senior Vice President and Chief Financial Officer (Principal Financial Officer)
